Case 19-01300-5-JNC        Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17                 Page 1 of
                                            36



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:
                                                        Case No. 19-01300-5-JNC
 CAH ACQUISITION COMPANY 6, LLC
 d/b/a I-70 COMMUNITY HOSPITAL,                         Chapter 11

                        Debtor.


     MOTION FOR ORDER REQUIRING DEBTOR TO EXECUTE SETTLEMENT
    AGREEMENT AND, SHOULD THE DEBTOR FAIL TO DO SO, DESIGNATING
     TRUSTEE AS PARTY TO EXECUTE THE SETTLEMENT AGREEMENT ON
                       BEHALF OF THE DEBTOR

       NOW COMES Thomas W. Waldrep, Jr., trustee (the “Trustee”) for CAH Acquisition

Company 6, LLC d/b/a I-70 Community Hospital (the “Debtor”), by and through his undersigned

counsel, and hereby moves the Court, pursuant to 11 U.S.C. § 105 and Fed. R. Civ. P. 70,

incorporated into this matter by Fed. R. Bankr. P. 7070, to order the Debtor to execute the

Settlement and Release Agreement (the “Settlement Agreement”), attached hereto as Exhibit A.

The Trustee believes that the settlement reached at the mediation is fair, reasonable, and in the best

interest of the Debtor’s bankruptcy estate. In support thereof, the Trustee states as follows:

                                         BACKGROUND

       1.      On March 21, 2019, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code before this Court (the “Petition Date”).

       2.      On March 29, 2019, the Court entered an Order approving the appointment of the

Trustee. The Trustee is the duly appointed, qualified, and acting trustee of the Debtor’s estate.

       3.      Since his appointment on March 29, 2019, the Trustee has administered the estate

of the Debtor, as well as six other affiliated debtors in bankruptcy cases currently pending before




                                                  1
Case 19-01300-5-JNC        Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17                 Page 2 of
                                            36



this Court (collectively, the “Affiliated Debtors”). See Order Directing Joint Administration of

Chapter 11 Cases, Case No. 19-00730. [Dkt. No. 75].

                                  JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of these Contested Matters

(defined below) and the Avoidance Action (defined below) pursuant to 28 U.S.C. § 1334, which

grants exclusive and original jurisdiction on matters arising under Title 11 of the United States

Code in the Eastern District of North Carolina to the United States District Court. Pursuant to 28

U.S.C. § 157(a), United States District Courts have the authority to refer any and all cases arising

under Title 11 to the bankruptcy judges of this district. Standing Order 84-PLR-4, entered on

August 3, 1984, refers all cases arising under Title 11 to the bankruptcy court in this district. This

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in the Eastern District

of North Carolina pursuant to 28 U.S.C. §§ 1408(2) and 1409(a). This Court has the power and

authority to enter a final order in these Contested Matters (defined below) and in the Avoidance

Action (defined below) pursuant to, among other authorities, 11 U.S.C. § 105 and Fed. R. Civ. P.

70, incorporated into this matter by Fed. R. Bankr. P. 7070.

             FACTUAL BACKGROUND AND STATE OF THE PLEADINGS

       5.      The Debtor’s sole business is the ownership and operation of the I-70 Community

Hospital located in Sweet Springs, Missouri (the “Hospital”).

       6.      The Hospital provided the surrounding community with essential health care

services, including diagnostic and therapeutic services; 24-hour emergency care; convenient and

specialized outpatient resources; laboratory, physical rehabilitation, acute care, swing bed,

cardiology, and other services.




                                                  2
Case 19-01300-5-JNC        Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17                Page 3 of
                                            36



       7.      Prior to the Petition Date, First Liberty made an approximately $9.3 million loan to

the Debtor (the “Loan”). See Motion For Relief From the Automatic Stay or For Adequate

Protection Pursuant to 11 U.S.C. § 362(a) [Dkt. No. 128] (the “Motion for Relief”). First Liberty

asserts its Loan is secured by a first-priority lien on the Debtor’s real property and certain of the

Debtor’s personal property assets.

       8.      First Liberty filed a UCC-1 Financing Statement in Delaware on February 22, 2019

(the “Transfer”). The Trustee filed an adversary proceeding against First Liberty to, among other

things, avoid the Transfer. See Adv. Pro. Case No. 19-00084-5 (the “Avoidance Action”). The

time to answer or otherwise respond to the complaint in the Avoidance Action has not yet passed.

       9.      On or about February 25, 2019, First Liberty filed a lawsuit against the Debtor in

the Circuit Court of Saline County, Missouri (the “State Court”). Contemporaneously therewith,

First Liberty sought the appointment of a state court receiver over the Debtor, its property, and its

operations. That action is pending before the State Court under Case Number 19SA-CV00196

(the “Receivership Action”).

       10.     On February 28, 2019 (the “Receivership Date”), the State Court appointed

Cohesive Healthcare Management & Consulting, LLC (“Cohesive”) as the receiver of the Debtor.

       11.     On March 21, 2019, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code before this Court.

       12.     On April 23, 2019, First Liberty filed a Motion to Dismiss Case [Dkt. No. 56].

       13.     On April 24, 2019, First Liberty, by and through counsel, filed an Agreed

Stipulation to Removal and Substitution of Receiver before the State Court in the Receivership

Action (the “Agreed Stipulation”).




                                                 3
Case 19-01300-5-JNC        Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17                Page 4 of
                                            36



       14.     The Agreed Stipulation was filed with the State Court to seek entry of an Agreed

Order for the Removal of Receiver and Appointment of Successor Receiver (the “Agreed Order”).

Per the Agreed Stipulation and Agreed Order, First Liberty contends that Cohesive resigned as

receiver in the Receivership Action, and the State Court appointed the Receiver in Cohesive’s

stead. The Trustee and the Debtor dispute this contention. The State Court entered the Agreed

Order on April 25, 2019.

       15.     On April 25, 2019, First Liberty filed the Amended Motion to Dismiss Case at Dkt.

No. 62 (the “Amended Motion to Dismiss”). The Amended Motion to Dismiss added the Receiver

as a movant seeking relief.

       16.     The Trustee asserts that the replacement of Cohesive and appointment of the

Receiver violated the provisions of the automatic stay. See Trustee’s Motion for Contempt,

Sanctions, and Attorneys’ Fees Against Putative Receiver and Creditor First Liberty Bank For

Willful Violations of the Automatic Stay [Dkt. No. 79] (the “Motion for Sanctions”). First Liberty

responded to the Motion for Sanctions at Docket No. 96. The Court has already issued a

preliminary ruling [Dkt. No. 103] (the “Preliminary Order”) determining that the Trustee has sole

authority to represent the Debtor with respect to the CMS appeal, as the same is described in the

Preliminary Order (the “CMS Appeal”).

       17.     First Liberty also filed two motions on June 3 and 4, 2019: (i) the Motion for Relief;

and (ii) a Motion for Determination That Debtor Is a Single Asset Real Estate Debtor as Defined

in 11 U.S.C. § 101(51B) and Subject to the Provisions of 11 U.S.C. § 362(d)(3) [Dkt. No. 130] (the

“SARE Motion”). Ten days later, on June 14, 2019, First Liberty filed an Emergency Motion to

Compel Thomas W. Waldrep, Jr., Chapter 11 Trustee, to Abandon Real Property [Dkt. No. 160]

(the “Motion to Compel Abandonment”). The Trustee responded to the Motion for Relief [Dkt.




                                                 4
Case 19-01300-5-JNC            Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17                        Page 5 of
                                                36



No. 172], the SARE Motion [Dkt. No. 184], and the Motion to Compel Abandonment [Dkt. No.

203].

        18.      The Trustee, First Liberty and the Debtor each filed dispositive motions pursuant

to Fed. R. Bankr. 7056, Fed. R. Bankr. P. 9014, and Fed. R. Civ. P. 56 with respect to the Amended

Motion to Dismiss. The Trustee’s Motion for Summary Judgment is at Docket. No. 180, and the

Brief in Support of the Trustee’s Motion for Summary Judgment is at Docket. No. 181. First

Liberty’s Motion for Summary Judgment is at Docket. No. 179. The Debtor’s Motion for

Summary Judgment is at Docket. No. 182.

        19.      On July 17, 2019, the parties conducted a mediation at the law offices of Blaney,

Tweedy, Tipton & Hiersche PLLC, 204 N Robinson Ave, Suite 1250, Oklahoma City, OK 73102

with the Honorable Joan Feeney (Ret.) acting as the mediator.

        20.      Pursuant to the Court’s order entered on June 28, 2019 (Dkt. No. 192) (the

“Mediation Order”), “the Trustee . . . shall represent the interests of the Debtor at the Mediation”.

        21.      After extensive negotiations and direct discussions between the parties, and with

the mediator’s invaluable assistance, the parties reached the Settlement.

        22.      After the Mediation, and per the terms set forth in the Memorandum of Settlement

Agreement, the parties negotiated the terms of the Settlement and Release Agreement, a copy of

which is attached hereto as Exhibit A and is incorporated herein by reference (the “Settlement

Agreement”).

        23.      The Settlement Agreement addresses and resolves all currently outstanding

contested matters1 and the Avoidance Action.



1
  Those contested matters (the “Contested Matters”) are, along with all responses filed in connection therewith, as
follows: (i) the Motion to Dismiss and Amended Motion to Dismiss; (ii) the Motion for Relief; (iii) the Motion for
Sanctions; (iv) the SARE Motion; and (v) the Motion to Compel Abandonment.


                                                        5
Case 19-01300-5-JNC        Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17                  Page 6 of
                                            36



       24.     The Settlement is conditioned upon approval by this Court.

       25.     The Trustee filed a motion to approve the Settlement on August 15, 2019 (Dkt. No.

247). The Debtor despite request has not signed the Settlement Agreement.

       26.     The Trustee signed the Settlement Agreement on behalf of the Debtor pursuant to

the authority granted in the Mediation Order. The Trustee, however, requests that the Debtor be

ordered to sign the Settlement Agreement not later than seven (7) days from the entry of an order

approving this Motion. If the Debtor fails or refuses to sign the Agreement by that date, the Trustee

further requests that the Court enter an order designating the Trustee pursuant to 11 U.S.C. § 105

and Fed. R. Civ. P. 70, incorporated into this matter by Fed. R. Bankr. P. 7070, to execute the

Settlement Agreement on behalf of the Debtor, ratifying the Trustee’s previous signature on the

Settlement Agreement, and authorizing the Trustee to perform the Debtor’s obligations and duties

under the Settlement Agreement.

       27.     Rule 7070 applies to the Avoidance Action, and its settlement, but would typically

not apply to the Contested Matters. See Fed. R. Civ. P. 9014(c). However, “[t]he court may at

any stage of a particular matter direct that one or more of the other rules in Part VII [of the Federal

Rules of Bankruptcy Procedures] shall apply.” Id.

       WHEREFORE, for the reasons set forth herein, the Trustee prays that the Court enter an

order (a) directing that Fed. R. Bankr. P. 7070 applies to the Contested Matters; (b) directing that

the Debtor shall execute the Settlement Agreement not later than seven (7) days from the entry of

an order approving this Motion; (c) that if the Debtor fails or refuses to sign the Agreement by that

date, designating the Trustee pursuant to 11 U.S.C. § 105 and Fed. R. Civ. P. 70, incorporated into

this matter by Fed. R. Bankr. P. 7070, to execute the Settlement Agreement on behalf of the Debtor,

ratifying the Trustee’s previous signature on the Settlement Agreement, and authorizing the




                                                  6
Case 19-01300-5-JNC         Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17          Page 7 of
                                             36



Trustee to perform the Debtor’s obligations and duties under the Settlement Agreement; and (d)

granting such other and further relief as is just.

        Respectfully submitted, this the 20th day of November, 2019.

                                        WALDREP LLP

                                        /s/ James C. Lanik
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC State Bar No. 39871)
                                        Francisco T. Morales (NC State Bar No. 43079)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                        - and –

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC State Bar No. 37012)
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: khendren@hendrenmalone.com
                                               rredwine@hendrenmalone.com

                                        Attorneys for the Trustee




                                                     7
Case 19-01300-5-JNC   Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17   Page 8 of
                                       36




                        EXHIBIT A
Case 19-01300-5-JNC        Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17                Page 9 of
                                            36



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                                                   )
                                                          )
 CAH ACQUISITION COMPANY 6, LLC d/b/a                     )       Case No. 19-01300-5-JNC
 I-70 COMMUNITY HOSPITAL,                                 )
                                                          )       Chapter 11
                Debtor.                                   )
                                                          )

      NOTICE OF MOTION FOR ORDER REQUIRING DEBTOR TO EXECUTE
    SETTLEMENT AGREEMENT AND, SHOULD THE DEBTOR FAIL TO DO SO,
      DESIGNATING TRUSTEE AS PARTY TO EXECUTE THE SETTLEMENT
                AGREEMENT ON BEHALF OF THE DEBTOR

           NOTICE IS HEREBY GIVEN of the MOTION FOR ORDER REQUIRING
  DEBTOR TO EXECUTE SETTLEMENT AGREEMENT AND, SHOULD THE
  DEBTOR FAIL TO DO SO, DESIGNATING TRUSTEE AS PARTY TO EXECUTE
  THE SETTLEMENT AGREEMENT ON BEHALF OF THE DEBTOR (the “Motion”)
  filed in the above captioned case; and,

         FURTHER NOTICE IS HEREBY GIVEN that this Motion may be allowed provided
  no responses and request for a hearing is made by a party in interest in writing to the Clerk of
  this Court within FOURTEEN (14) DAYS from the date of this notice; and,

          FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a
  hearing is filed by a party in interest in writing within the time indicated, a hearing will be
  conducted on this Motion thereto at a date, time and place to be later set by the Court and all
  interested parties will be notified accordingly. If no request for a hearing is timely filed, the
  Court may rule on the Motion thereto ex parte without further notice.

          DATED: November 20, 2019


                                      WALDREP LLP

                                      /s/ James C. Lanik
                                      Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                      James C. Lanik (NC State Bar No. 30454)
                                      Jennifer B. Lyday (NC State Bar No. 39871)
                                      Francisco T. Morales (NC State Bar No. 43079)
                                      101 S. Stratford Road, Suite 210
                                      Winston-Salem, NC 27104
                                      Telephone: 336-717-1440



                                                 1
Case 19-01300-5-JNC   Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17       Page 10 of
                                       36



                               Telefax: 336-717-1340
                               Email: notice@waldrepllp.com

                               - and –

                               HENDREN, REDWINE & MALONE, PLLC

                               Jason L. Hendren (NC State Bar No. 26869)
                               Rebecca F. Redwine (NC State Bar No. 37012)
                               4600 Marriott Drive, Suite 150
                               Raleigh, NC 27612
                               Telephone: 919-420-7867
                               Telefax: 919-420-0475
                               Email: khendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com

                               Attorneys for the Trustee




                                         2
Case 19-01300-5-JNC        Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17               Page 11 of
                                            36




                                 CERTIFICATE OF SERVICE

        The undersigned does hereby certify that copies of the foregoing MOTION FOR ORDER
 REQUIRING DEBTOR TO EXECUTE SETTLEMENT AGREEMENT AND, SHOULD
 THE DEBTOR FAIL TO DO SO, DESIGNATING TRUSTEE AS PARTY TO
 EXECUTE THE SETTLEMENT AGREEMENT ON BEHALF OF THE DEBTOR have
 been served upon each of the parties listed below either electronically or via U.S. Mail First Class
 Mail.
                           ELECTRONIC SERVICE VIA CM/ECF

 To:

 Rayford K. Adams, III on behalf of Debtor

 Jason L. Hendren on behalf of Trustee and Plaintiff Thomas W. Waldrep, Jr.

 Rebecca F. Redwine on behalf of Trustee and Plaintiff Thomas W. Waldrep, Jr.

 Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.

 James C. Lanik on behalf of Trustee and Plaintiff Thomas W. Waldrep, Jr.

 Jennifer B. Lyday on behalf of Trustee and Plaintiff Thomas W. Waldrep, Jr.

 Thomas W. Waldrep, Jr. on behalf of Trustee and Plaintiff Thomas W. Waldrep, Jr.

 Francisco T. Morales on behalf of Trustee and Plaintiff Thomas W. Waldrep, Jr.

 Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Kirstin E. Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch

 John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
 Creditor Steven F. White, and Interested Party Rural Community Hospitals of America, LLC

 Steven A. Ginther on behalf of Creditor Missouri Department of Revenue

 David J Haidt on behalf of Creditor First Liberty Bank and Defendant First Liberty Bank

 R. Andrew Hutchinson on behalf of Defendant U.S. Bank National Association

 Erno D. Lindner on behalf of Defendant U.S. Bank National Association

 Nicholas Zluticky on behalf of Creditor First Liberty Bank and Interested Party Bank of Hays



                                                  3
Case 19-01300-5-JNC      Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17          Page 12 of
                                          36



 Christopher J. Waivers on behalf of Creditor Hospital Equipment Rental Company


                   ELECTRONIC SERVICE VIA ELECTRONIC MAIL

 To:

 Sharon L. Stolte                   (via email: sstolte@sandbergphoenix.com)
 Counsel for Receiver


        This the 20th day of November, 2019.



                                    WALDREP LLP

                                     /s/ James C. Lanik
                                     Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                     James C. Lanik (NC State Bar No. 30454)
                                     Jennifer B. Lyday (NC State Bar No. 39871)
                                     Francisco T. Morales (NC State Bar No. 43079)
                                     101 S. Stratford Road, Suite 210
                                     Winston-Salem, NC 27104
                                     Telephone: 336-717-1440
                                     Telefax: 336-717-1340
                                     Email: notice@waldrepllp.com

                                    - and -

                                     HENDREN, REDWINE & MALONE, PLLC

                                     Jason L. Hendren (NC State Bar No. 26869)
                                     Rebecca F. Redwine (NC State Bar No. 37012)
                                     4600 Marriott Drive, Suite 150
                                     Raleigh, NC 27612
                                     Telephone: 919-420-7867
                                     Telefax: 919-420-0475
                                     Email: jhendren@hendrenmalone.com
                                           rredwine@hendrenmalone.com

                                    Attorneys for the Trustee




                                               4
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17           Page 13 of
                                                  36



                            SETTLEMENT AND RELEASE AGREEMENT

         This SETTLEMENT AND RELEASE AGREEMENT (this "Agreement"), is entered into
 as of August 14, 2019, among First Liberty Bank, an Oklahoma state banking corporation (the
 "Bank"), Brent King, not in his individual capacity, but solely in his capacity as the court-appointed
 receiver for CAH Acquisition Company 6, LLC (the "Receiver"), CAH Acquisition Company 6,
 LLC, a Delaware limited liability company (the "Debtor"), and Thomas Waldrep, Jr., not in his
 individual capacity, but solely in his capacity as the court-appointed chapter 11 trustee for the
 Debtor in the Bankruptcy Case (defined below) (the "Trustee"). The Bank, the Receiver, the
 Debtor, and the Trustee are referred to in this Agreement individually as a "Party" and collectively
 as the "Parties".

                                              RECITALS

         WHEREAS, on or about December 6, 2010, the Bank made a loan to the Debtor in the
 original principal amount of $9.3 million (the "Bank Loan");

         WHEREAS, the Bank Loan is evidenced by the following documents executed by the
 Debtor in favor of the Bank: (i) Promissory Note dated December 6, 2010 in the principal amount
 of $9.3 million; (ii) Loan Agreement dated December 6, 2010; (iii) Deed of Trust, Assignment of
 Leases and Rents and Security Agreement dated December 6, 2010; and (iv) Security Agreement
 dated December 6, 2010 (collectively, in addition to all documents executed in connection
 therewith or related thereto, the "Bank Loan Documents");

        WHEREAS, the Bank Loan Documents granted the Bank a lien on, inter alia, the real
 property located at 105 Hospital Drive, Sweet Springs, Missouri and more fully described in the
 above-described Deed of Trust (the "Real Estate");

        WHEREAS, the Bank contends, and the Trustee disputes, that the Bank Loan Documents
 properly perfected the Bank’s lien on, inter alia, all personal property assets of the Debtor (the
 "Personal Property");

          WHEREAS, the I-70 Community Hospital is located on the Real Estate (the "Hospital");

        WHEREAS, prior to February 15, 2019, the Debtor engaged a management company to
 operate the Hospital on the Real Estate;

          WHEREAS, the Hospital shut down operations on or about February 15, 2019;

         WHEREAS, on February 25, 2019, the Bank filed a Verified Petition in the Circuit Court
 of Saline County, Missouri (the "State Court"), thereby commencing a lawsuit against the Debtor
 for the immediate appointment of a receiver to take control of the Hospital, which lawsuit is
 captioned First Liberty Bank v. CAH Acquisition Company 6, LLC, Case No. 19SA-CV00196 (the
 "State Court Action");

        WHEREAS, on February 28, 2019, the State Court entered an Order for Appointment of
 Receiver in the State Court Action (the "Receivership Order"), appointing Cohesive Healthcare



 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17       Page 14 of
                                                  36



 Management + Consulting, LLC ("Cohesive") as the receiver for the Debtor to take control of the
 Hospital;

      WHEREAS, on or about March 7, 2019, the Center for Medicare and Medicaid Services
 ("CMS") terminated the Hospital's CMS provider agreement (the "CMS Termination");

         WHEREAS, on March 21, 2019, the Debtor filed a petition under chapter 11 of Title 11 of
 the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the
 Eastern District of North Carolina (the "Bankruptcy Court"), thereby commencing a bankruptcy
 case captioned In re CAH Acquisition Company 6, LLC, Case No. 19-01300-5 (the "Bankruptcy
 Case");

         WHEREAS, on March 29, 2019, the Bankruptcy Court appointed the Trustee as the chapter
 11 trustee for the Debtor in the Bankruptcy Case;

        WHEREAS, on April 23, 2019, the Bank filed a Motion to Dismiss Chapter 11 Case and
 Incorporated Memorandum of Law (ECF Doc. 56) (the "Original Motion to Dismiss"), seeking to
 dismiss the Bankruptcy Case;

        WHEREAS, on April 25, 2019, the State Court entered an Agreed Order for Removal of
 Receiver and Appointment of Successor Receiver, removing Cohesive as receiver for the Debtor
 and replacing Cohesive with the Receiver (the "Replacement Receiver Order");

        WHEREAS, the Trustee alleges that the entry of the Replacement Receiver Order and
 appointment of the Receiver as receiver for the Debtor was a violation of the automatic stay under
 Section 362(a) of the Bankruptcy Code;

       WHEREAS, on April 30, 2019, the Bank and the Receiver filed an Amended Motion to
 Dismiss Chapter 11 Case and Incorporated Memorandum of Law (ECF Doc. 62) (the "Amended
 Motion to Dismiss" and, together with the Original Motion to Dismiss, the "Motion to Dismiss");

        WHEREAS, on May 3, 2019, both the Receiver and the Trustee filed separate
 administrative appeals of the CMS Termination (each a "[Party’s] CMS Appeal");

        WHEREAS, the Trustee alleges, and the Bank and the Receiver dispute, that the Receiver's
 commencement of the Receiver’s CMS Appeal was a violation of the automatic stay under Section
 362(a) of the Bankruptcy Code;

         WHEREAS, on May 10, 2019, the Trustee filed in the Bankruptcy Case a Motion for
 Contempt, Sanctions, and Attorneys' Fees Against Putative Receiver and Creditor First Liberty
 Bank for Willful Violations of the Automatic Stay (ECF Doc. 79) (the "Stay Violation Motion"),
 seeking, inter alia, monetary judgments against the Bank and the Receiver for alleged violations
 of the automatic stay under Section 362(a) of the Bankruptcy Code;

        WHEREAS, on May 16, 2019, the Bankruptcy Court entered its Order on Preliminary
 Hearing on Trustee's Motion for Sanctions for Violation of Automatic (ECF Doc. 103) (the
 "Preliminary Stay Violation Order"), designating the Trustee as the sole party to pursue the
 Trustee’s CMS Appeal and instructing the Receiver to withdraw the Receiver’s CMS Appeal;

                                                   2
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17         Page 15 of
                                                  36



        WHEREAS, pursuant to the Preliminary Stay Violation Order, the Receiver withdrew the
 Receiver’s CMS Appeal and the Trustee is currently the sole party pursuing the Trustee’s CMS
 Appeal;

        WHEREAS, on June 3, 2019, the Bank filed a Motion for Relief From the Automatic Stay
 or for Adequate Protection Pursuant to 11 U.S.C. § 362(a) (ECF Doc. 128) (the "Stay Relief
 Motion") seeking relief from the automatic stay to enforce its rights and remedies with respect to
 the Real Estate;

         WHEREAS, on June 4, 2019, the Bank filed a Motion for Determination That Debtor is a
 Single Asset Real Estate Debtor as Defined in 11 U.S.C. § 101(51B) and Subject to the Provisions
 of 11 U.S.C. § 362(d)(3) (ECF Doc. 130) (the "SARE Motion") seeking entry of an order declaring
 that the Debtor is a single asset real estate entity as defined under the Bankruptcy Code;

         WHEREAS, on June 7, 2019, the Trustee filed a Complaint in the Bankruptcy Court
 against the Bank, seeking to avoid the Bank's lien on the Personal Property, captioned Thomas W.
 Waldrep, Jr., Chapter 11 Trustee v. First Liberty Bank, Adv. No. 19-00084-5 (the "Adversary
 Proceeding");

         WHEREAS, on June 14, 2019, the Bank filed an Emergency Motion to Compel Thomas
 W. Waldrep, Jr., Chapter 11 Trustee, to Abandon Real Property (ECF Doc. 160) (the "Motion to
 Compel Abandonment"), seeking entry of an order compelling the Trustee to abandon the Real
 Estate;

        WHEREAS, on July 17, 2019, the Parties participated in a mediation (the "Mediation") to
 resolve all existing disputes among the Parties described herein and all other potential disputes,
 claims and causes of action the Parties may have against one another;

       WHEREAS, at the Mediation the parties entered into a Memorandum of Settlement
 Agreement (the "Settlement Memorandum"), a copy of which is attached hereto as Schedule 1;

        WHEREAS, the Parties wish to incorporate the Settlement Memorandum into this
 Agreement and wish to more fully and thoroughly set out the agreements reached at the Mediation
 by entering into this Agreement;

        WHEREAS, this Agreement and the documents executed in connection therewith,
 including but not limited to Settlement Motion and the Settlement Order (defined below), are the
 culmination of extensive discussions, litigation, and, ultimately, compromises made between the
 Bank, the Receiver, the Trustee and the Debtor;

         WHEREAS, the Parties, after advice of counsel, acknowledge that as a component of the
 resolution of methods for repayments of the Bank Loan as set forth in this Agreement, have agreed
 to the provisions of this Agreement in exchange for which the Parties have agreed to, among other
 things, withdraw their respective motions and responses, to dismiss the Adversary Proceeding, and
 to continue the Stay Relief Motion in order to give the Trustee an opportunity to run a sale process
 on the terms and conditions provided herein; and



                                                   3
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17            Page 16 of
                                                  36



         WHEREAS, the Parties wish to resolve all existing disputes on the terms and conditions
 set forth herein.

         NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises, and
 agreements contained herein, and for other good and valuable consideration the receipt and
 sufficiency of which are hereby acknowledged, the Parties hereby agree as follows:

                                             AGREEMENT

 1.       Bankruptcy Court Approval.

          1.1.     The Parties each acknowledge that this Agreement must be approved by the
                   Bankruptcy Court. The terms and conditions of, and the consideration described
                   in, this Agreement shall be conditioned on the entry of a Final Order approving this
                   Agreement and authorizing the Trustee to enter into this Agreement.

          1.2.     Within three (3) business of the Parties agreeing on the final terms of this
                   Agreement, the Trustee shall file a motion in the Bankruptcy Case under Federal
                   Rule of Bankruptcy Procedure 9019 for approval of this Agreement by the
                   Bankruptcy Court (the "Settlement Motion."). The Settlement Motion shall be in
                   substantially the form attached as Exhibit A to this Agreement. The Trustee shall
                   seek an expedited hearing on the Settlement Motion to have the Settlement Motion
                   set for hearing as soon as the Bankruptcy Court allows.

          1.3.     The Trustee shall use his best efforts to obtain approval of this Agreement. Upon
                   the Bankruptcy Court's approval of the Settlement Motion, the Trustee shall submit
                   to the Bankruptcy Court an order granting the Settlement Motion (the "Settlement
                   Order"). The Settlement Order shall be in substantially the form attached as Exhibit
                   B to this Agreement. No Party shall file an objection to the Settlement Motion or
                   take any position on the Settlement Motion other than to support the entry of the
                   Settlement Order. In the event that the Bankruptcy Court makes any material
                   changes to the Settlement Order or requests that the Trustee make any material
                   changes to the Settlement Order, the Parties shall work together to make such
                   changes as are acceptable to all Parties to this Agreement.

          1.4.     This Agreement shall become effective on the first day that the Settlement Order
                   becomes a Final Order (the "Effective Date"). For purposes of this Agreement, the
                   term “Final Order” shall mean the following: the entry of the Settlement Order by
                   the Bankruptcy Court, which Settlement Order has not been reversed, stayed,
                   modified, or amended, and as to which the time to appeal or seek certiorari or leave
                   to appeal has expired and no appeal or petition for certiorari or motion for leave to
                   appeal has been timely taken, or as to which any appeal that has been taken or any
                   petition for certiorari or motion for leave to appeal that has been or may be filed
                   has been resolved by the highest court to which the Settlement Order was appealed
                   or from which certiorari or leave to appeal was sought; provided, however, that the
                   possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure may
                   be filed relating to the Settlement Order shall not prevent the Settlement Order from


                                                     4
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17              Page 17 of
                                                  36



                   being a Final Order. Upon the Settlement Order becoming a Final Order, it shall
                   be deemed final, res judicata, and collateral estoppel in this Bankruptcy Case as to
                   all provisions of this Agreement.

          1.5.     Subject to the provisions of Section 11.3 below, the Settlement Order shall provide
                   that the Bankruptcy Court shall abstain from hearing any contest or objection to the
                   entry of the Lift Stay Order (defined below) and any attempt to modify, amend, or
                   reconsider the Lift Stay Order, pursuant to the authority granted in 28 U.S.C. §
                   1334(c) and Sections 105 and 305 of the Bankruptcy Code. The Settlement Order
                   shall constitute a Final Order of abstention under such statutes that is not subject to
                   review or appeal.

          1.6.     Notwithstanding anything herein to the contrary, and pursuant to the terms of the
                   Settlement Order, the Trustee and the Debtor shall be barred from seeking, whether
                   pursuant to §§ 362(a) or 105 of the Bankruptcy Code, to have the automatic stay
                   apply to the Bank's actions to collect from any guarantor of the debts owing by the
                   Debtor to the Bank.

 2.       Withdrawal of Motions. Within five (5) business days of the Effective Date, the Parties
          shall file notices of withdrawal the following motions with prejudice and with all parties
          to bear their own costs, expenses and attorneys' fees:

          2.1.     The Bank and the Receiver shall file a notice of withdrawal of the Motion to
                   Dismiss;

          2.2.     The Bank shall file a notice of withdrawal of the SARE Motion;

          2.3.     The Bank shall file a notice of withdrawal of the Motion to Compel Abandonment;
                   and

          2.4.     The Trustee shall file a notice of withdrawal of the Stay Violation Motion.

 3.       The Trustee’s Sale Process.

          3.1.     The Trustee shall have one hundred twenty (120) days from the Effective Date (the
                   "Sale Motion Deadline") to: (i) obtain a signed purchase agreement for the sale of
                   the Hospital on the terms and conditions set forth herein (the "Purchase
                   Agreement"); and (ii) file a motion to approve a sale of the Hospital under the terms
                   and conditions of the Purchase Agreement pursuant to Section 363(b) and (f) of the
                   Bankruptcy Code (the "Sale Motion").

          3.2.     The Purchase Agreement shall contain the following terms and conditions:

                   3.2.1.        A minimum gross sale price for the Hospital of $3.4 million in cash (the
                                 "Minimum Purchase Price");

                   3.2.2.        No financing contingencies;


                                                       5
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17               Page 18 of
                                                  36



                   3.2.3.        No contingencies that would cause the sale to close after the Closing
                                 Deadline (defined below);

                   3.2.4.        Require that the Purchase Agreement may not be modified except upon
                                 the written agreement of the parties to the Purchase Agreement and
                                 either written approval by the Bank or entry of an order of the
                                 Bankruptcy Court after notice to the Bank and a hearing.

          3.3.     The Purchase Agreement shall be signed by the purchaser on or before the Sale
                   Motion Deadline and shall be accompanied with proof of the purchaser's ability to
                   close on the purchase of the Hospital on the terms and conditions set forth in the
                   Purchase Agreement ("Proof of Ability to Close"). The Trustee shall provide the
                   signed Purchase Agreement and the Proof of Ability to Close as soon as possible
                   after receipt by the Trustee. The Proof of Ability to Close must be in a form
                   reasonably satisfactory to the Bank and the Trustee. Any dispute between the Bank
                   and the Trustee as to whether the Proof of Ability to Close is reasonably satisfactory
                   shall be resolved by Judge Joan Feeney (ret.) as arbitrator upon written submissions
                   by the Bank and the Trustee. No other Party shall have a right to make any
                   submission on this issue.

          3.4.     Conditioned on the Trustee meeting the requirements set forth in the above Sections
                   3.1 through 3.3, on or before the Sale Motion Deadline and the absence of any
                   Event of Default under this Agreement, the Trustee shall have ninety (90) days from
                   the filing of the Sale Motion (the "Closing Deadline") to close the sale of the
                   Hospital on the terms and conditions set forth in the Purchase Agreement, as may
                   be modified by the Bankruptcy Court after notice and a hearing (the "Closing").

          3.5.     At the Closing, the proceeds from the sale of the Hospital, after the payment of real
                   estate taxes and customary closing costs (the "Sale Proceeds"), shall be distributed
                   as follows:

                   3.5.1.        Estate Proceeds. Subject to the terms of the Bank Trustee Loan (defined
                                 below), $200,000.00 shall be paid to the Debtor's bankruptcy estate and
                                 shall be delivered to the Trustee to be deposited in the Trustee's debtor-
                                 in-possession account for the Debtor (the "Estate Proceeds").

                   3.5.2.        Trustee Commission. The Trustee shall be paid a commission as
                                 calculated, and in an amount not to exceed the amount allowed, under
                                 Section 326(a) of the Bankruptcy Code (the "Trustee Commission"). By
                                 way of example, if the final purchase price is $3.4 million, the Trustee
                                 Commission calculated under Section 326(a) of the Bankruptcy Code
                                 would equal, and would not exceed, $125,250.00.

                   3.5.3.        Bank Proceeds. The remaining amount of the Sale Proceeds shall be
                                 disbursed to the Bank in satisfaction of its lien on the Hospital.

                   3.5.4.        Proceeds for Higher Purchase Price. In the event that the purchase price
                                 for the Hospital exceeds the Minimum Purchase Price, the amount of

                                                       6
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17              Page 19 of
                                                  36



                                 the purchase price that exceeds the Minimum Purchase Price shall be
                                 disbursed 50% to the Bank and 50% to the Debtor's bankruptcy estate;
                                 provided, however, that any Trustee's Commission on the amount of the
                                 purchase price that exceeds the Minimum Purchase Price shall be
                                 deducted from the 50% to be disbursed to the Debtor's bankruptcy
                                 estate. For the avoidance of doubt, any Trustee's Commission on the
                                 amount of the purchase price that exceeds the Minimum Purchase Price
                                 shall not reduce in any way the amount to be disbursed to the Bank
                                 under this Agreement.

                   3.5.5.        Reduction of Estate Proceeds. The Parties each acknowledge and agree
                                 that the Estate Proceeds shall be reduced by the Bank Trustee Loan
                                 Indebtedness (defined below) prior to any disbursement to the Debtor's
                                 bankruptcy estate.

                   3.5.6.        No Broker’s Commission. The Trustee agrees that no proceeds from
                                 the sale of the Hospital shall be paid to any broker from the sale of the
                                 Hospital other than the Trustee Commission described in Section 3.5.2
                                 of this Agreement.

 4.       Drop Dead Provision. In the event that: (a) the Trustee fails to satisfy the requirements
          set forth in Section 3.1 of this Agreement on or before the Sale Motion Deadline; (b) the
          Closing does not occur under the terms and conditions set forth in Section 3.4 of this
          Agreement on or before the Closing Deadline; or (c) an Event of Default (defined below)
          exists under this Agreement that is not cured under the terms and conditions set forth in
          this Agreement:

          4.1.     The Bank shall have all the rights and remedies afforded to it under the Agreement,
                   the Pre-Petition Loan Documents, the DIP Loan Documents and applicable law;

          4.2.     The Bank shall have the right to immediately present to the Bankruptcy Court for
                   entry on an ex parte basis the order attached hereto as Exhibit C (the “Lift Stay
                   Order”) immediately granting the Bank relief from the automatic stay of Section
                   362(a) of the Bankruptcy Code;

          4.3.     The Trustee and Debtor hereby grant counsel for the Bank an irrevocable power of
                   attorney solely to submit the Lift Stay Order to the Bankruptcy Court on their behalf
                   subject only to the terms and conditions set forth in this Agreement;

          4.4.     The Trustee and the Debtor shall be enjoined from any actions to (a) contest the
                   entry of the Lift Stay Order, (b) modify, amend or obtain reconsideration of this
                   Agreement or the Settlement Order as it relates to these provisions governing the
                   Bank, (c) prevent, restrain or impair the Bank from realizing on its collateral, or (d)
                   otherwise impose or reimpose the automatic stay on the Bank in the Bankruptcy
                   Case; and

          4.5.     In addition to, and in no way limiting, the terms and conditions set forth in Section
                   1.4 of this Agreement, the entry of the Settlement Order shall be deemed final, res

                                                       7
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17           Page 20 of
                                                  36



                   judicata and collateral estoppel in this Bankruptcy Case as to Section 4 of this
                   Agreement.

 5.       Bank Payment to Trustee. Within five (5) business days of the Effective Date, the Bank
          shall pay the sum of $25,000.00 to the Trustee to be used by the Trustee to pay all or a
          portion of any administrative expenses of the Debtor's bankruptcy estate (the "Bank
          Payment").

 6.       Bank Trustee Loan. Within five (5) business days of the entry of the Settlement Order,
          the Trustee and the Bank shall execute the documents, substantially in the forms attached
          collectively hereto as Exhibit D, pursuant to which the Bank shall fund the expenses of
          maintaining the Hospital through the earlier of the Closing or the occurrence of an Event
          of Default under this Agreement (the "Bank Trustee Loan"). The salient terms of the Bank
          Trustee Loan are as follows:

          6.1.     The Trustee shall be permitted to borrow up to $33,000.00 within the first 30 days
                   after entry of the Settlement Order;

          6.2.     Each subsequent 30-day period thereafter, the Trustee shall be permitted to borrow
                   up to $25,000.00;

          6.3.     The Bank Trustee Loan shall mature upon the earlier of (i) the Closing; or (ii) an
                   uncured Event of Default occurs under this Agreement or under the documents
                   evidencing the Bank Trustee Loan;

          6.4.     The proceeds of the Bank Trustee Loan shall be used by the Trustee only for the
                   actual and necessary expenses to maintain the landscaping, medical records,
                   utilities, and security for the Hospital and shall be subject to the budget attached
                   hereto as Exhibit E;

          6.5.     Pursuant to the terms of the Settlement Order, the Bank shall have a superpriority
                   administrative expense claim and a senior lien on all assets of the Debtor pursuant
                   to Section 364(b), (c)(1), (c)(2) and (d) of the Bankruptcy Code, which shall secure
                   the repayment of all amounts owing under the Bank Trustee Loan; and

          6.6.     At the Closing, all amounts due and owing under the Bank Trustee Loan shall be
                   paid to the Bank out of the Sale Proceeds and the Estate Proceeds shall be reduced
                   in the amount paid to the Bank for the amounts due and owing under the Bank
                   Trustee Loan.

 7.       Maintenance and Protection of the Hospital. From and after the date the Parties execute
          this Agreement through the earlier of the Closing or the entry of the Lift Stay Order, the
          Trustee shall have the following obligations with respect to the Hospital:

          7.1.     The Trustee shall obtain and, once obtained, maintain current property, casualty,
                   liability and worker's compensation insurance for the Hospital, including but not
                   limited to the Real Estate and the Personal Property;


                                                    8
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17             Page 21 of
                                                  36



          7.2.     The Trustee shall obtain and, once obtained, maintain utilities for the Hospital,
                   including but not limited to electricity, water, gas, propane, and trash service;

          7.3.     The Trustee shall cause the landscaping at the Real Estate to be maintained,
                   including but not limited to mowing and weed removal services;

          7.4.     The Trustee shall cause the Hospital to be secured by one or more security
                   personnel to be present at the Hospital 24 hours a day and 7 days a week except
                   that no security personnel shall be required to be present at the Hospital when
                   another employee or agent of the Trustee is present at the Hospital;

          7.5.     The Trustee shall satisfy all obligations under existing federal and state laws and
                   regulations with respect to the maintenance and transfer of patient records; or, in
                   the alternative, the Trustee may proceed pursuant to the provisions of 11 U.S.C.
                   § 351 with respect to such patient records;

          7.6.     The Trustee shall have all medicine and drugs not necessary for any ongoing
                   operations to be conducted at the Hospital removed from the Hospital within thirty
                   (30) days of the execution of this Agreement; and

          7.7.     The Trustee shall otherwise maintain and repair the Hospital to keep the Hospital
                   in substantially the same physical condition as existed as of March 21, 2019,
                   ordinary wear and tear excepted.

 8.       Preservation of Lien for the Estate. The Settlement Order shall contain findings and
          conclusions by the Bankruptcy Court, and the Bank hereby agrees, that, as of the Petition
          Date, the Bank had no perfected lien on the Personal Property (other than any lien granted
          under the terms of the Bank Trustee Loan), the Trustee succeeds to the Bank's lien position
          and interest, and the Bank's lien is preserved for the benefit of the Debtor's bankruptcy
          estate under Section 551 of the Bankruptcy Code. The Personal Property shall no longer
          be considered the Bank’s collateral for the Bank loan or for any other loan or obligations
          other than the Bank Trustee Loan.

 9.       Dismissal of Adversary Proceeding. Within five (5) business days of the Effective Date,
          the Trustee shall file a notice of dismissal in the Adversary Proceeding substantially in the
          form attached hereto as Exhibit F, dismissing the Adversary Proceeding with prejudice and
          with each party to bear its own costs, expenses and attorneys' fees.

 10.      Representations, Warranties and Covenants.

          10.1.    Subject to the approval of the Bankruptcy Court, each of the Parties represents and
                   warrants to the other Party that it has full right, power, and authority to enter into
                   and perform this Agreement, that the undersigned signatory is duly authorized to
                   execute this Agreement on its behalf, that this Agreement is a valid and binding
                   obligation (subject to applicable bankruptcy, insolvency, moratorium, or other
                   similar laws relating to creditors' rights and general principles of equity), that no
                   other party is required to approve or consent to such performance, and that such
                   performance does not violate, conflict with, or constitute a default under any

                                                     9
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17             Page 22 of
                                                  36



                   indenture, agreement, governance document undertaking, law, court ruling or
                   regulation to which the Party is a party or by which it is bound.

          10.2.    Except for the specific representations and warranties set forth in this
                   Agreement, no Party makes any representation or warranty of any kind or nature,
                   express or implied, in regards to this Agreement, including but not limited to the
                   accuracy or completeness of any information provided or to communications made
                   by the other Parties in connection with the negotiation, execution, and delivery of
                   this Agreement, nor shall any Party have any liability resulting from any errors or
                   omissions therefrom. Each Party is represented by counsel, has made its own
                   independent investigation of the merits of entering into this Agreement, and, except
                   for the specific representations and warranties set forth in this Agreement, no Party
                   is relying on any representation, warranty, statement, or other assertion made by
                   the other Parties with respect to this Agreement.

 11.      Releases.

          11.1.    Bank Parties' Release of the Trustee and Debtor Parties. Upon the occurrence of the
                   Effective Date, the Bank, on its behalf and on behalf of its predecessors and
                   successors, and their respective subsidiaries, affiliates, assigns, agents, employees,
                   directors, officers, and all other persons, firms and corporations whomsoever
                   (collectively the "Bank Parties") shall be deemed to have released, acquitted, and
                   forever discharged the Trustee and the Debtor and their respective heirs, legal
                   representatives, agents, servants, attorneys, successors and assigns (collectively,
                   the "Trustee and Debtor Parties") from any and all liability, actions, causes of
                   action, claims and demands whatsoever on account of or arising out of any and all
                   transactions or dealings, including, but not limited to, the transactions or dealings
                   with respect to the Bank Loan, the Bankruptcy Case, the Real Estate, the Personal
                   Property, the Hospital, the State Court Action, the CMS Appeal, and all matters
                   related thereto, from the beginning of time to and including the Effective Date.

                   Notwithstanding the foregoing, nothing contained in this Agreement or this release
                   shall be deemed to be a waiver, release, modification or forgiveness by the Bank of
                   the amounts owing by the Debtor to the Bank under the Bank Loan, the amounts
                   owing by HMC/CAH Consolidated, Inc. and Health Acquisition Company, LLC to
                   the Bank under the Bank Loan, or the amounts owing by the Trustee to the Bank
                   under the Bank Trustee Loan. The Parties further acknowledge and agree that
                   nothing contained in this Agreement or this release shall be deemed to be a waiver,
                   release, or modification of the Bank’s rights, claims, causes of action, and/or
                   remedies, arising out of or relating to the Drumright Regional Hospital in
                   Drumright, Oklahoma.

          11.2.    The Receiver's Release of the Trustee and Debtor Parties. Upon the occurrence of
                   the Effective Date, the Receiver, on his behalf and on behalf of his predecessors
                   and successors, and their respective heirs, legal representatives, agents, servants,
                   attorneys, and assigns (the "Receiver Parties") shall be deemed to have released,
                   acquitted, and forever discharged the Trustee and Debtor Parties from any and all

                                                    10
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17               Page 23 of
                                                  36



                   liability, actions, causes of action, claims and demands whatsoever on account of
                   or arising out of any and all transactions or dealings including, but not limited to,
                   the transactions or dealings with respect to the Bank Loan, the Bankruptcy Case,
                   the Real Estate, the Personal Property, the Hospital, the State Court Action, the
                   CMS Appeal, and all matters related thereto, from the beginning of time to and
                   including the Effective Date.

          11.3.    The Trustee Parties' Release of the Bank Parties. Upon the occurrence of the
                   Effective Date, the Trustee, on his behalf and on behalf of his predecessors and
                   successors, and their respective heirs, legal representatives, agents, servants,
                   attorneys, and assigns (the "Trustee Parties") shall be deemed to have released,
                   acquitted, and forever discharged the Bank Parties from any and all liability,
                   actions, causes of action, claims and demands whatsoever on account of or arising
                   out of any and all transactions or dealings including, but not limited to, the
                   transactions or dealings with respect to the Bank Loan, the Bankruptcy Case, the
                   Real Estate, the Personal Property, the Hospital, the State Court Action, the CMS
                   Appeal, and all matters related thereto, from the beginning of time to and including
                   the Effective Date, including but not limited to any actions that the Trustee or the
                   Debtor's bankruptcy estate may have against the Bank Parties arising under Chapter
                   5 of the Bankruptcy Code.

          11.4.    The Trustee Parties' Release of the Receiver Parties. Upon the occurrence of the
                   Effective Date, the Trustee Parties shall be deemed to have released, acquitted, and
                   forever discharged the Receiver Parties from any and all liability, actions, causes
                   of action, claims and demands whatsoever on account of or arising out of any and
                   all transactions or dealings including, but not limited to, any transactions or
                   dealings with respect to the Bank Loan, the Bankruptcy Case, the Real Estate, the
                   Personal Property, the Hospital, the State Court Action, the CMS Appeal, and all
                   matters related thereto, from the beginning of time to and including the Effective
                   Date, including but not limited to any actions that the Trustee or the Debtor's
                   bankruptcy estate may have against the Bank Parties arising under Chapter 5 of the
                   Bankruptcy Code.

          11.5.    The Debtor Parties' Release of the Bank Parties. Upon the occurrence of the
                   Effective Date, the Debtor, on its behalf and on behalf of its predecessors and
                   successors, and the Bank's as well as its predecessors' and successors' respective
                   subsidiaries, affiliates, assigns, agents, employees, directors, officers, and all other
                   persons, firms and corporations whomsoever (the "Debtor Parties") shall be deemed
                   to have released, acquitted, and forever discharged the Bank Parties from any and
                   all liability, actions, causes of action, claims and demands whatsoever on account
                   of or arising out of any and all transactions or dealings including, but not limited
                   to, any transactions or dealings with respect to the Bank Loan, the Bankruptcy Case,
                   the Real Estate, the Personal Property, the Hospital, the State Court Action, the
                   CMS Appeal, and all matters related thereto, from the beginning of time to and
                   including the Effective Date, including but not limited to any actions that the Debtor
                   or the Debtor's bankruptcy estate may have against the Bank Parties arising under
                   Chapter 5 of the Bankruptcy Code.

                                                     11
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17              Page 24 of
                                                  36



          11.6.    The Debtor Parties' Release of the Receiver Parties. Upon the occurrence of the
                   Effective Date, the Debtor Parties shall be deemed to have released, acquitted, and
                   forever discharged the Receiver Parties from any and all liability, actions, causes
                   of action, claims and demands whatsoever on account of or arising out of any and
                   all transactions or dealings, including, but not limited to, any transactions or
                   dealings with respect to the Bank Loan, the Bankruptcy Case, the Real Estate, the
                   Hospital, the State Court Action, the CMS Appeal, and all matters related thereto,
                   from the beginning of time to and including the Effective Date, including but not
                   limited to any actions that the Debtor or the Debtor's bankruptcy estate may have
                   against the Bank Parties arising under Chapter 5 of the Bankruptcy Code.

          11.7.    Notwithstanding any herein to the contrary, the foregoing releases shall exclude
                   claims for enforcement of this Agreement, including but not limited to all exhibits
                   attached to this Agreement, or the Settlement Order.

 12.      Events of Default; Remedies.

          12.1.    Subject to the opportunity to cure set out below, each of the following shall
                   constitute an event of default (each, an "Event of Default") under this Agreement:

                   12.1.1.       Failure of a Party to timely perform any obligations set forth in this
                                 Agreement;

                   12.1.2.       A default exists under the terms of the Bank Trustee Loan;

                   12.1.3.       The Trustee or the Debtor file, join in, or support any plan of
                                 reorganization or liquidation that is in any way inconsistent with the
                                 terms and conditions of this Agreement;

                   12.1.4.       The Bank files, joins in, or supports any plan of reorganization or
                                 liquidation that is in any way inconsistent with the terms and conditions
                                 of this Agreement;

                   12.1.5.       The Bank objects to any portion of plan of reorganization or liquidation
                                 that is consistent with the terms and conditions of this Agreement;

                   12.1.6.       The Bankruptcy Case is converted to a case under chapter 7 of the
                                 Bankruptcy Code prior to the Closing; provided, however, that no Bank
                                 Party, no Receiver Party, no Trustee Party, and no Debtor Party shall
                                 seek to convert the Bankruptcy Case to a case under chapter 7 of the
                                 Bankruptcy Code;

                   12.1.7.       The Trustee is removed or replaced prior to the Closing; provided,
                                 however, that no Bank Party, no Receiver Party, and no Debtor Party
                                 shall seek removal or replacement of the Trustee; or

                   12.1.8.       Any representation or warranty in this Agreement is false in any
                                 material respect.

                                                      12
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17              Page 25 of
                                                  36



          12.2.    Upon the occurrence of an Event of Default, the non-breaching Party shall give the
                   breaching Party or Parties written notice (a “Notice of Default”) of such Event of
                   Default describing the nature of the Event of Default. The Party or Parties receiving
                   the Notice of Default shall the opportunity to cure such alleged Event of Default
                   solely on the following terms and conditions:

                   12.2.1.       Three (3) business days after delivery of the Notice of Default with
                                 respect to an Event of Default for the payment of money;

                   12.2.2.       Fifteen (15) business days after delivery of the Notice of Default with
                                 respect to a non-monetary Event of Default; or

                   12.2.3.       With respect to a non-monetary Event of Default that cannot reasonably
                                 be cured within the fifteen (15) business days, the Party or Parties
                                 receiving such Notice of Default shall, within fifteen (15) business days
                                 of delivery of the Notice of Default, commence such action as is
                                 necessary to cure such default, provide evidence of the commencement
                                 of such action to the Party that delivered the Notice of Default, and
                                 diligently pursue such action until the Event of Default is cured.

          12.3.    In the event of a dispute between the Parties, or any of them, regarding the existence
                   or cure of a non-monetary Event of Default, the Parties agree that such dispute may
                   be submitted to the Bankruptcy Court for resolution on an emergency basis.

          12.4.    For the avoidance of doubt, any cure period set forth in this Section 12 of this
                   Agreement shall not apply to any failure of the Trustee to satisfy the requirements
                   of Section 3.1 of this Agreement on or before the Sale Motion Deadline or the
                   requirements of Section 3.4 of this Agreement on or before the Closing Deadline.

          12.5.    The Bank’s Additional Remedies.

                   12.5.1.       In addition to the other remedies contained herein, upon the occurrence
                                 of an Event of Default by the Trustee or the Debtor that is not cured
                                 under the terms and conditions set forth herein, the Bank may
                                 immediately submit the Lift Stay Order to the Court for entry.

                   12.5.2.       In the event that the Bank exercises its rights and remedies under this
                                 Section 12 of this Agreement or pursuant to the Drop Dead Provision
                                 described in Section 4 of this Agreement, within ten (10) business days
                                 of the date of the entry of the Lift Stay Order, the Bank and the Trustee
                                 shall agree on the engagement of an appraiser to appraise the value of
                                 the Personal Property located on the Real Estate (the "Appraisal"). The
                                 Bank shall pay for the cost of the Appraisal. The appraiser shall provide
                                 his calculation of the "as is" value of the Personal Property located on
                                 the Real Estate under a hypothetical sale by auction of the Personal
                                 Property located on the Real Estate (the "Personal Property Value").
                                 Within ten (10) business days of the receipt of the Personal Property
                                 Value, the Bank shall provide the Trustee with either (i) written notice

                                                      13
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17               Page 26 of
                                                  36



                                 for the Trustee to take possession of the Personal Property located on
                                 the Real estate within thirty (30) days of the date of the notice; or (ii)
                                 written notice of the Bank's intent to purchase the Personal Property at
                                 the Personal Property Value. Upon receipt of a written notice from the
                                 Bank of its intent to purchase the Personal Property, the Trustee shall
                                 file a motion to sell such property to the Bank in the amount of the
                                 Personal Property Value. The Trustee shall use his best efforts to obtain
                                 approval of and close the sale of such property to the Bank in exchange
                                 for payment by the Bank to the Trustee of the Personal Property Value.
                                 Upon the occurrence of an Event of Default by the Trustee or the
                                 Debtor, the Bank shall have all rights and remedies provided to the Bank
                                 under Section 4 of this Agreement.

                   12.5.3.       The provisions of this Section 12.5 of this Agreement shall terminate
                                 upon the payment of the Bank Sale Proceeds and the Bank Trustee Loan
                                 Indebtedness in full as set forth in this Agreement.

          12.6.    Upon the occurrence of an Event of Default, any non-breaching Party shall have all
                   rights and remedies afforded to it under applicable law and shall have the right to
                   file an action in the Bankruptcy Court to require the breaching Party's specific
                   performance of its obligations under this Agreement and for the enforcement of any
                   rights and remedies related to or arising out of such a breach. In any action at law
                   or in equity arising out of an Event of Default, the prevailing Party shall be entitled
                   to recover his/her or its reasonable and actual attorneys’ fees, court costs and
                   litigation expenses in addition to any other relief to which he or it may be entitled.

 13.      Acknowledgments of the Parties. Each Party acknowledges, represents, and warrants that
          it is fully and completely informed of the facts relating to the subject matter of this
          Agreement and of the rights and obligations of each of the Parties; that such Party has
          entered into this Agreement voluntarily, after having given careful consideration to the
          making of this Agreement; that such Party has carefully read the entire Agreement; that
          such Party has discussed the provisions of this Agreement with an attorney of its choice
          and executed it in reliance upon its own judgment and the advice of counsel; that such
          Party is legally competent to execute and deliver this Agreement; and that the individuals
          executing this agreement have the authority to bind such Party and its party affiliates.

 14.      Denial of Liability. This Agreement represents a settlement of all disputes among the
          Parties. The Parties each hereby acknowledge and agree that each of the Parties denies
          liability to the other Parties, and each of them, with respect to each of the disputes set forth
          in this Agreement. The execution and performance of this Agreement shall not be deemed
          an admission by any Party to liability to any other Party with respect to any dispute.

 15.      Notices. All notices, requests, demands and other communications made under this
          Agreement shall be in writing, correctly addressed to the recipient at the addresses set forth
          below and shall be deemed to have been duly given; (a) upon delivery, if served personally
          on the Party to whom notice is to be given; (b) on the date of receipt, refusal or non-delivery
          indicated on the receipt if mailed to the Party to whom notice is to be given by first class

                                                       14
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17            Page 27 of
                                                  36



          mail, registered or certified, postage prepaid, or sent by overnight courier for next business
          day delivery; or (c) if sent by email, when such email is transmitted to the email address
          specified below in this Section and a confirmation of such email being sent has been
          received by the sender.

          15.1.    If to the Bank, addressed to:

                   First Liberty Bank
                   9601 N. May Ave.
                   Oklahoma City, OK 73120
                   Attn: Hoyt C. Henson
                   Email: hhenson@myfirstliberty.com

                   With a copy to:

                   Nicholas J. Zluticky
                   Stinson LLP
                   1201 Walnut, Suite 2900
                   Kansas City, MO 64106
                   Email: nicholas.zluticky@stinson.com

          15.2.    If to the Receiver, addressed to:

                   Brent King
                   GlassRatner
                   2300 Main Street, Suite 900
                   Kansas City, MO 64108
                   Email: bking@glassratner.com

                   With a copy to:

                   Sharon L. Stolte
                   Sandberg Phoenix & von Gontard
                   4600 Madison Ave., Ste. 1000
                   Kansas City, MO 64112
                   Email: sstolte@sandbergphoenix.com

          15.3.    If to the Trustee, addressed to:

                   Thomas W. Waldrep, Jr., Chapter 11 Trustee
                   Waldrep Law
                   101 S. Stratford Road, Suite 210
                   Winston-Salem, NC 27104
                   Email: twaldrep@waldrepllp.com




                                                       15
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17           Page 28 of
                                                  36



                   With a copy to:

                   James C. Lanik
                   Waldrep Law
                   101 S. Stratford Road, Suite 210
                   Winston-Salem, NC 27104
                   Email: jlanik@waldrepllp.com

          15.4.    If to the Debtor, addressed to:

                   CAH Acquisition Company 6, LLC
                   dba I-70 Community Hospital
                   PO Box 953241
                   Saint Louis, MO 63195-3241

                   With a copy to:

                   Rayford K. Adams III
                   Spilman Thomas & Battle, PLLC
                   110 Oakwood Drive
                   Suite 500
                   Winston-Salem, NC 27103
                   Email: tadams@spilmanlaw.com

          15.5.    Any Party may give written notice of a change of address in accordance with the
                   provisions of this Section 15 and after such notice of change has been received, any
                   subsequent notice shall be given to such Party in the manner described at such new
                   address.

         16.     Careful Review of Agreement and Understanding of Release. Each Party
 represents and warrants to one another that each has carefully read this Agreement and the releases
 contained herein and understands all terms and conditions without reservation. The Parties
 acknowledge that each has had ample opportunity to consult with legal counsel and tax advisors
 of their choice regarding this Agreement and have so consulted. Each Party hereto represents that
 it or he is not acting under coercion, duress, or any misapprehension as to the effect of this
 Agreement and the releases contained herein.

         17.    Multiple Counterparts. This Agreement may be executed in multiple counterpart
 originals, each of which shall constitute one and the same document and shall be deemed an
 original.

         18.    Electronic Execution. This Agreement may be executed by signatures exchanged
 electronically which shall be deemed to have the same force and effect as an original signature.
 The Parties shall thereafter promptly deliver to each other wet ink versions this Agreement.

        19.    Governing Law. This Agreement shall be governed by and construed in
 accordance with the laws of the State of North Carolina.

                                                     16
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17              Page 29 of
                                                  36



        20.     Venue / Jurisdiction. In the event of a dispute under this Agreement, the parties
 hereto consent to the venue and jurisdiction of the federal court in the United States Bankruptcy
 Court for the Eastern District of North Carolina, to resolve such disputes.

         21.     Successors and Assigns. This Agreement is binding upon and shall inure to the
 benefit of the parties hereto and their respective successors and assigns.

          22.      Miscellaneous.

          22.1.    This Agreement may not be modified in any manner except by written agreement
                   signed by all of the parties hereto.

          22.2.    Whenever possible, each provision of this Agreement shall be interpreted in such a
                   manner as to be effective and valid under applicable law, but if any provision of
                   this Agreement shall be prohibited by or invalid under applicable law, such
                   provision shall be ineffective to the extent of such prohibition or invalidity, without
                   invalidating the remainder of such provision and the remaining provisions of this
                   Agreement.

          22.3.    The recitals set out above are hereby incorporated into and are made part of this
                   Agreement, including all terms defined therein.

       23.  FINAL EXPRESSION. THIS AGREEMENT IS A FINAL EXPRESSION OF
 THE AGREEMENT BETWEEN THE PARTIES AND SUCH WRITTEN AGREEMENT MAY
 NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF A
 CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE PARTIES.              ORAL
 AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
 FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO
 EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE
 LEGAL THEORY UPON WHICH IT IS BASED THAT IS ANY WAY RELATED TO THE
 CREDIT AGREEMENT. ANY AGREEMENTS THE PARTIES REACH COVERING THE
 SUBJECT MATTER OF THIS AGREEMENT ARE CONTAINED IN THIS WRITING, WHICH
 IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN
 THE PARTIES, EXCEPT AS THE PARTIES MAY LATER AGREE IN WRITING TO
 MODIFY IT.

      24.   WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT ALLOWED BY
 LAW, THE PARTIES HEREBY WAIVE ALL RIGHTS TO TRIAL BY JURY WITH RESPECT
 TO ANY ACTION OR PROCEEDING BROUGHT BY ANY OF THEM AGAINST ANY OF
 THE OTHER PARTIES HERETO, INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS
 OR COUNTERCLAIMS BY OR AGAINST ANY OF THE PARTIES, WHETHER BASED
 ON THIS AGREEMENT, THE BANK LOAN DOCUMENTS OR OTHERWISE, AND
 WHETHER SUCH CLAIMS SOUND IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
 AND WHETHER SUCH CLAIMS NOW EXIST OR ARISE AFTER THE DATE OF THIS
 AGREEMENT. THE PARTIES EACH REPRESENT TO THE OTHER THAT THIS
 WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY GIVEN.

                                 [Remainder of Page Intentionally Left Blank]

                                                     17
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC   Doc 247 Filed 08/15/19 Entered 08/15/19 14:26:35   Page 31 of
                                       78
Case 19-01300-5-JNC   Doc 389
                          247 Filed 11/20/19
                                    08/15/19 Entered 11/20/19
                                                     08/15/19 15:37:17
                                                              14:26:35   Page 31
                                                                              32 of
                                       78
                                       36
Case 19-01300-5-JNC   Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17   Page 32 of
                                       36
Case 19-01300-5-JNC              Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17   Page 33 of
                                                  36



             SCHEDULE 1 – MEMORANDUM OF SETTLEMENT AGREEMENT




                                                  19
 CORE/3515738.0002/153749651.3
Case 19-01300-5-JNC   Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17   Page 34 of
                                       36
Case 19-01300-5-JNC   Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17   Page 35 of
                                       36
Case 19-01300-5-JNC   Doc 389 Filed 11/20/19 Entered 11/20/19 15:37:17   Page 36 of
                                       36
